Case 20-01160            Doc 25       Filed 04/23/20 Entered 04/23/20 16:17:10                       Desc Main
                                        Document     Page 1 of 2
                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re: Tanisha Hart                                    )             20 B 01160
                                                       )
                                                       )
                    Debtor(s)                          )             Judge Hunt

             NOTICE OF MOTION TO DISMISS AND CERTIFICATE OF SERVICE

Tanisha Hart                                                            David M Siegel & Assoc.
905 Wilcox Street                                                       790 Chaddick Drive
Joliet, IL 60435                                                        Wheeling, IL 60090

     Please take notice that on May 8, 2020 at 10:45 AM a representative of this office shall
appear at the Joliet City Hall, 150 W. Jefferson St., 2nd Floor, Joliet, IL and present the this
motion.
  IF A PARTY OBJECTS TO THIS MOTION AND WANTS IT TO BE CALLED, THE PARTY MUST FILE A
NOTICE OF OBJECTION NO LATER THAN TWO (2) BUSINESS DAYS BEFORE THE PRESENTMENT DATE.
                                (See General Order 20-03)

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have
one in this bankruptcy case. (If you don’t have an attorney, you may wish to consult one)


     I certify that this office caused a copy of this notice to be delivered to the attorney
through the CM/ECF system and to the above listed debtor(s) through U.S. Mail on April 24,
2020

                                                                               /s/
                                                                     For Glenn Stearns, Trustee


    MOTION TO DISMISS FOR LACK OF GOOD FAITH AND UNREASONABLE DELAY

     Now Comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above
case pursuant to 11 U.S.C. §1307(c) and in support thereof, states the following:
       1. On January 15, 2020, the debtor(s) filed a petition under Chapter 13.
       2. The debtor’s proposed plan calls for payments of $500.00 per month for 21
          months and $529.00 per month over 15 months.
       3. The schedule I filed by the debtor lists income from a prorated income tax refund.
       4. The tax returns of the debtor show that she receives an income tax refund due to
          annual business losses in the amount of $20,000.00 to $30,000.00.
       5. However, the debtor does not operate a business and the Statement of Financial
          Affairs #27 filed by the debtor does not show the debtor has operated a business
          for the past four years.
       6. The income that the debtor receives from tax refunds seems to be based on
          falsehoods on her tax returns.
       7. As a result of the foregoing, the debtor has not proposed a plan in good faith as
          required by §1325(a)(3) and (a)(7).
       8. The debtor has caused an unreasonable delay that is prejudicial to her creditors
          by supporting her plan payment on income tax refund income that would not be
Case 20-01160      Doc 25     Filed 04/23/20 Entered 04/23/20 16:17:10         Desc Main
                                Document     Page 2 of 2
           available except for incorrect information provided to the federal government on
           her tax returns.
      WHEREFORE, the Trustee prays that this case be dismissed pursuant to §1307(c) and
for such and further relief as this court deems proper.
                                           Respectfully Submitted;
                                           Glenn Stearns, Trustee

                                                      /s/
                                           By: Gerald Mylander

Glenn Stearns, Chapter 13 Trustee
801 Warrenvile Rd., #650
Lisle, IL 60532
